DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention drawn to a method for detecting, diagnosing and treating scedosporiosis (Group I claims 1-5, 8, 11-16 to the extend of scope of scedosporiosis diagnosing and treating only), in the reply filed on 5/24/2022 is acknowledged.
Accordingly, the claims drawn to a method for detecting, diagnosing and treating fusariosis (Group II claims 1-4, 8, 11-16 as drawn to fusariosis and claims 6-7, 9, 17 and 18 drawn to fisariosis) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/24/2022.
Thus, claims 1-5, 8, and 11-16 are under examination to the sole extend of diagnosing and treating scedosporiosis. 
Claims 6-7, 9, 17-18 as whole and partial scope of claims 1-4, 8, 11-16 have been withdrawn. 
Please, delete and amend claims accordingly to the election. 
Claim Rejections - 35 USC § 112
Indefinite
Claims 1-5, 8 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3 and 8 refer to volatile organic compounds (VOCs) listed in Table 1 and in Table 2 of specification as biomarkers of infection by Scedosporium species. This recitation fails to point out what VOCs are included or excluded as intended for practicing the claimed method. Tables 1 and 2  recite VOCs of various fungi and not necessarily of Scedosporium species. The tables 1 and be 1 also  recite the same compounds for different fungal species.  Thus, the metes and bounds of the claims cannot be determined. It is suggested  to recite proper chemical names of VOCS as intended for the elected invention. 
Claim 5 is indefinite because it recites considerations based on the presence of camphene (line 11) which is not included in the list of VOCs that are detected (lines 5-10). 
Claim 5 is also rendered indefinite by confusing punctuation between terms or chemical names. For example: in the phrase “1H-Indene, 2,3,3a,4-tetrahydro-3,3a,6-trimethyl-1-(1-methylethyl)-“ in in the phrase “naphthalene, 1,2,4a,5,6,8a-hexahydro-4,7-dimethyl-1-(1-methylethyl)-“ it is unclear whether  “1H-Indene” and “naphthalene” are separate compounds or chemical names. It is suggested to list proper chemical names as a list of (a), (b), (c) and (d) as recited, for example: in the description of figure 3A (specification page 9, lines 24-27), for example.
Claim 8 is indefinite for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The sequence of steps and events is unclear because claim 8 recites detection of first and second levels of VOCs  but preceding claim 1 recites one detection step. Claim 1 does not comprise administration/treatment step which is recited in claim 8. Thus, claim 8 extends the scope but not further limits. 

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5 and 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite diagnosing a subject as having scedosporiosis. The diagnosing step is solely based on mental considerations and compassion of clinical data collected from subjects. Therefore, diagnosis is a mental step or an abstract idea which is a judicial exception.  
This judicial exception is not integrated into a practical application because additional steps preceding diagnosis in the claimed method, including collecting samples and determining presence of chemicals in the samples, are well-understood, routine and conventional steps in the clinical practices. For example: US 6,221,026 (Phillipis) discloses breath test method for detecting and diagnosing various diseases, wherein the method comprises routine steps of collecting samples and analyzing chemical contents of the samples (entire document) including the use of common techniques such as gas chromatography for analyzing breath samples (col. 12, line 9) as encompassed by claims 11-13.  The use of other presently claimed techniques IMS and DMS (claim 13) is also common and conventional practices as evidenced by the IDS reference by Kano (Journal of Chromatography, 2008, 1177, pages 12-27). 
Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception.

Claim Rejections - 35 USC § 112
Enablement
Claims 1-5, 8, and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Breadth of the claims is directed to diagnosing scedosporiosis in a subject as based on detection of one or several VOCs in a sample collected from the subject, wherein the list of VOCs include “1H-Indene,  2,3,3a,4-tetrahydro-3,3a,6-trimethyl-1-(1-methylethyl)-, beta-guaiene, alpha-longipinene, beta-longipinene, alpha-gurjunene, gamma-gurjunene, isocomene, trans-alpha-bergamotene, himachalane, bisabolene, cadinene, selina-5,11-diene, aromandendrene, alloaromadendrene, naphthalene, 1,2,4a,5,6,8a-hexahydro-4,7-dimethyl-1-(1-methylethyl)-, selinene,  epizonarene and camphene” (claims 1, 2, 5 and  8).   
Nature of the invention is a breath-based identification of patients with invasive fungal infection scedosporiosis (page 1, lines 10-15). 
Prior art teaches methods of diagnosing various diseases as based on detection of one or several VOCs in samples collected from the patients in need of diagnosis of diseases and following treatments (see US 6,221,026 (Phillipis) which is discussed above) including fungal infections by Aspergillus (see WO 2014/039856 same disclosure as US 10,031,125 (Koo et al)). 
In particular, US 6,221,026 (Phillipis) teaches camphene as biomarker of healthy state (col.18, line 63) but not infected state as claimed (claim 5). In particular, WO 2014/039856 teaches that invasive aspergillosis is identified by detection in breath samples of the same VOCs as recited in the present claims including camphene and bergamotene (figure 13). Thus, the patients suspected in having fungal infections and being in need of diagnosis and treatment would be misdiagnosed; and these patients would not be differentiated as being having different infections.  
Further, Applicants’ co-pending application, which is now US 10,960,002 (Koo et al), discloses identification of mucormycosis in patients or infection by Mucorales including Rhizopus by detection of the same VOCs as recited in the present claims including 1H-Indene,  2,3,3a,4-tetrahydro-3,3a,6-trimethyl-1-(1-methylethyl)-, guaiene,  longipinene, isocomene, bisabolene, selina-5,11-diene, aromandendrene and alloaromadendrene.
Thus, although detection of various VOCs as disease biomarkers has been known and practiced in the art, there is no satisfactory resolution of differentiating fungal disease in in vivo systems such as invasive aspergillosis, mucormycosis and scedosporiosis as evidenced by the state of the art. 
The instant specification describes overlapping profiles of VOCs when detecting different infections including infection by Fusarium and by Scedosporium. The same compounds including presently claimed beta-longipinene,  gurjunene , isocomene, bergamotene, himachalane, bisabolene,  cadinene are detected in samples with fungal species belonging to Fusarium and to Scedosporium  (tables 1 and 2, pages 15-16). 
Thus, there is no predictable and satisfactory resolution of differentiating of fungal diseases in in vivo systems such as invasive scedosporiosis and fusariosis as it is intended for the instant application and claims drawn to diagnosis of scedosporiosis. 
The instant specification working examples for the in vivo systems of diagnosing scedosporiosis or diagnosing in vivo infection by species belonging to Scedosporium is limited to detection of 4 presently claimed compounds that are: (a) 1H-Indene or 2,3,3a,4-tetrahydro-3,3a,6-trimethyl-1-(1-methylethyl)-, (b) beta-gurjunene , (c) beta-longipinene, and (d) beta-isocomene (figure 3; page 9, lines 24-29; figure 4A). However, claimed beta-guaiene appears after antifungal treatment (figure 4B). Thus, there is a question whether claimed compounds are signature metabolites of invasive scedosporiosis or they are signature metabolites of recovery from infection.  The other claimed chemical compounds are not detected in breath of infected patients as described in working examples but solely in the in vitro pure cultures of Scedosporium that are not samples collected from the infected patients (page 24).  
Thus, there is no satisfactory resolution of problems with diagnosing and differentiating different fungal infection diseases as based on patient breath samples and/or headspace from cultures collected from patients in need in diagnosis and treatment fungal diseases.  Consequently, state of the art, level of predictability and amount of guidance in specification raise a doubt as to enablement. Therefore, an "undue experimentation" would have been needed to use the claimed invention for diagnosis of scedosporioris. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
September 2, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653